Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Fredicia Hardnett and Wilbert A. Hard-nett appeal the district court’s" order dismissing their suit and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hardnett v. M & T Bank, No. 3:15-cv-00622-MHL (E.D. Va. Aug. 31 & Sept. 19, 2016; Apr. 13, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED